Title: To James Madison from Thomas Jefferson, 24 April 1796
From: Jefferson, Thomas
To: Madison, James


Apr. 24. 96.
Yours of the 11th. is recieved, with the letter from Bringhurst. On consideration of all circumstances, I find that the advantages of taking iron from the manufacturer will be more than countervailed by disadvantages. I give up Sharpless therefore. Lownes I must abandon. Above a month ago I wrote to him for an additional ton of rod, merely to furnish a decent occasion to call for nearly that quantity still unfurnished tho paid for so long ago as October last. I find it is not furnished because it was paid for before hand. I therefore conclude to open dealings with mr. Howel, to whom I have written the inclosed letter, which I have left open for your perusal, merely that understanding the ground of my application, you may have the goodness to call on him, and just make us as it were acquainted in the offset, which will start us with that degree of good understanding that might otherwise require a course of time & dealing to establish. This single office performed, I will give you no further trouble with the business.
With respect to Mazzei’s money, I think it safest on the whole to remit it to the Van Staphorsts & Hubbard of Amsterdam, with whom Mazzei is on the best & most confidential terms. I will therefore ask the favor of you to invest it in bills on Amsterdam; not in London bills, as in a former remittance of bills on London payable to the V. S. & H. the drawee availed himself of mr. Pitt’s law forbidding paiment. I will write to V. S. & H. and also to Mazzei by this or the next post, to inform them of what we do, so that you need only put the bills under cover to V. S. & H. and refer them to the explanations they will recieve from me. Nothing new in politics. We are withering under an unparraleled drought. Adieu affectionately.
P. S. I have written the letters to V. S. & H. & P. M. which I will pray you to have forwarded, for which purpose I inclose them.
